Opinion by
Judge O ’Rear,
Affirming.
J. W. Dant, died testate a citizen of Marion County. • His will was admitted to probate. Appellants qualified as executors. Subsequently they settled tbe decedent’s estate by paying his debts, as they aver, including tbe funeral expenses and costs of administration, and turned over to tbe devisees, as named in tbe will, tbe sums and property devised to them. Whereupon they took from tbe devisees a paper in tbe nature of a receipt, showing tbe complete settlement of tbe estaté to their satisfaction. Tbe executors presented this paper to tbe county judge of Marion county, sitting as tbe county court, and asked that it be filed as their settlement, and that they be discharged. Tbe county judge refused to file tbe paper as a settlement, and refused to discharge tbe executors. On tbe contrary, be issued a rule against them, requiring them to file an inventory and sale bill and to make their settlement by a return of all *361vouchers of sums paid out, whether to creditors or devisees. This action was brought by the executors ag’ainst the county judge in the Marion circuit court to prohibit his imposing a fine against them for contempt for their failure to comply with the last-named orders, and for a writ of mandamus to require him to file the paper above referred to as their settlement; and, if no exceptions were taken thereto by any party in interest in the estate,- to accept it as their settlement, and to discharge them from further liability as executors. The circuit court refused the writs prayed for, and dismissed the petition. "Wherefore this, appeal.
It is contended by appellants that, as the devisees were all sui juris, it was. competent for them and the executors to settle the estate as among themselves in such a way as was satisfactory to them;.that it did not concern the county court or any one else, after the debts were paid, how this was done; that it was not necessary to file an appraisement or inventory, as they were satisfied with the action of the executors, nor was it necessary to file vouchers or to make an itemized statement between them and the executors, such proceeding^ being only for their benefit. It is contended, therefore, that they could waive the requirements of the statute concerning such proceedings, if they saw proper.
For the purpose of convenient study the sections of the statute (Ky. St. 1903) bearing upon the subject are here copied:
“Sec. 3855. It shall be the duty of a personal representative of a decedent to return an inventory and sale bill of his estate, the former within three months from the time of qualifying as such, and the latter within sixty days after the sale, to the clerk’s office of the court in which he qualified, which shall be recorded by the clerk. Copies from the record of the inven*362tory or appraisement shall be prima, facie evidence for and against such representative.”
" Sec. 3857. Any personal representative who shall fail for .six months to return an inventory or sale bill shall, upon notice or rule served by copy, be fined by the county court not more than fen dollars, and be required to make such return by a day to be fixed by the court, and on failure he shall be fined ten dollars.; and thus days shall be fixed, and fines of ten dollars each inflicted upon such personal representative until report is .made. The clerk of the county court shall report delinquents under this section to the court. ’ ’
“Sec. 3858. Every personal representative. shall have his account settled, and the settlement and vouchers sustaining’ the same returned to the county court within two years after he qualifies, and as often thereafter as the court may require, which settlement, when approved by the court, shall be recorded and indexed by the clerk, and the original and the vouchers carefully kept by him in his office. ’ ’
The devolution of the title to real and personal property of deceased persons, residents of this commonwealth, is regulated entirely by statute. Neither the descendants nor other kindred of such descendant have an inherent right thereto. Such right as they may have is given to them by statute. It is competent then for the State to prescribe, not only the persons who shall take such property and the proportions in which they shall take it, but the conditions upon which they so take it. Administrators and executors of decedents’ estates represent not only the creditors thereof, and those whom the statutes have designated to take by inheritance or devise, but they are the representatives also of the State in administering-such estates. In the execution of their duties they discharge to a certain extent functions affecting the public; for it is deemed a matter of public concern *363that their administration of decedents’ estates shall be made matters of public record. 'Their failure to comply with the requirements of the law in the execution of their duties is, of course, a matter that may be a subject of complaint by any one directly concerned, whether a creditor or inheritor. But their failure is also a matter of public concern. The language of the statutes above quoted is mandatory. No discretion is vested in the county court to waive the exactions of the statutes, nor is it material whether some of the devisees were infants, or whether their trustee, named in the will, he being of contractual age and not under disability, could act solely for them in the matter; for, although all were adults, they could not dispense with the law. The county judge was therefore under the duty to require the inventory to be filed, and the settlement to be made as directed by the sections of the statutes supra.
Judgment affirmed.
Petition by appellant for rehearing overruled.